PCIJ_A_03_Neuilly_BGR_GRC_1924-09-12_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

924. . CHAMBRE DE PROCÉDURE SOMMAIRE

septembre.

* E. d. IV. |

eS.L Audience du 12 septembre 1924.
Présents :

MM. LODER, Président,
Weiss, Vice-Président,
HUBER, Juge.

AFFAIRE DE L’INTERPRETATION DU PARAGRAPHE 4
DE L'ANNEXE SUIVANT L'ARTICLE 179 DU TRAITE

DE NEUILLY
Entre
le Gouvernement de Sa Majesté le roi des Bulgares
et

le Gouvernement de la République hellénique.

La Cour,
statuant en Chambre de procédure sommaire,
composée ainsi qu'il est dit ci-dessus ;

Considérant que, par un compromis signé à Sofia le 18 mars 1924,
le Gouvernement de Sa Majesté le roi des Bulgares et le Gouverne-
ment de la République hellénique ont décidé «de soumettre à la
Cour permanente de Justice internationale statuant, conformément
à l’article 29 de son Statut et aux articles 67 et 70 de son Règlement,
en procédure sommaire, le différend né entre eux à l’occasion de la
compétence de l'arbitre nommé par M. Gustave Ador en vertu du
paragraphe 4 de l’annexe à la Section IV de la Partie IX du Traité
de paix signé à Neuilly le 27 novembre 1919 » ;
5 ARRÊT N° 3

Considérant qu'aux termes du compromis, la Cour est appelée
«à préciser la véritable portée de la dernière phrase du premier
alinéa du paragraphe 4 de l’annexe à la Section IV de la Partie IX
du Traité précité en répondant spécialement aux deux questions
suivantes :

« x) Le texte susvisé autorise-t-il des réclamations pour des actes
commis même hors du territoire bulgare tel qu’il existait avant
le 1x octobre 1915, notamment dans les régions occupées par la
Bulgarie après son entrée en guerre ?

« 2) Le texte susvisé autorise-t-il des réclamations pour des dom-
mages subis par les réclamants, non seulement dans leurs biens,
droits et intéréts, mais encore dans leur personne, par suite de
mauvais traitements, de déportations, d’internements ou d’autres
actes analogues ? »

Considérant que le susdit compromis devait entrer en vigueur
immédiatement après l'échange des ratifications à Sofia ;

Considérant que l’échange des ratifications a eu lieu dans cette
ville le 29 mai 1024 ;

Considérant que, conformément aux dispositions de l’article 69
du Règlement de la Cour, les Parties ont déposé au Greffe le 3x juillet
1924 leurs mémoires, qui ont fait l’objet des communications prévues
à l’article 43 du Statut de la Cour ; |

Considérant que les Parties ayant proposé, d’un commun accord,
à la Cour, conformément à l’article 32 de son Règlement, d'admettre,
en dérogation aux dispositions de l’article 69 dudit Règlement, le
dépôt de répliques ;

Considérant que, la Cour ayant fait droït à cette demande, les
répliques ont été déposées et communiquées le 25 août 1924 ;

Considérant que la Cour n’a pas jugé nécessaire d’instituer en
l’espèce une procédure orale ;

_ Vu les conclusions énoncées à la fin des mémoires et répliques
des Parties;

Vu le paragraphe 4 de l'annexe à la Section IV de la Partie IX
du Traité de Neuilly (articles 177 à 179) ainsi conçu dans le texte
français qui fait foi en cas de divergence:

«Les, biens, droits et intérêts des ressortissants bulgares
dans les territoires d’une Puissance alliée ou associée, ainsi
que le produit net de leur vente, liquidation ou autres mesures
de disposition, pourront être grevés par cette Puissance alliée
6 ARRÊT N° 3

ou associée : en premier lieu, du paiement des indemnités
dues à l’occasion des réclamations des ressortissants de cette
Puissance concernant leurs biens, droits et intérêts y compris
les sociétés ou associations dans lesquelles ces ressortissants
étaient intéressés en territoire bulgare ou des créances qu'ils
ont sur les ressortissants bulgares ainsi que du paiement
des réclamations introduites pour des actes commis par le
Gouvernement bulgare ou par toute autorité bulgare pos-
térieurement au II octobre 1915 et avant que cette Puissance
alliée ou associée ne participât à la guerre.

«Le montant de ces sortes de réclamations pourra être
fixé par un arbitre désigné par M. Gustave Ador, si celui-ci y
consent, ou, à défaut, par le Tribunal arbitral mixte prévu
à la Section VI. Ils pourront être grevés en second lieu, du
paiement des indemnités dues à l’occasion des réclamations
des ressortissants de la Puissance alliée ou associée concernant
leurs biens, droits et intérêts sur le territoire des autres Puis-
sances ennemies, en tant que ces indemnités n’ont pas été
acquittées d’une autre manière. »

Attendu que ledit paragraphe 4 a pour objet de déterminer en
faveur de quelles catégories d’indemnités, de créances et de récla-
mations une Puissance alliée ou associée peut grever, à titre de gage,
les biens, droits et intérêts de ressortissants bulgares dans les
territoires de cette Puissance alliée ou associée, ainsi que le produit
net de leur vente, liquidation ou autres mesures de disposition en
vertu du droit de rétention et de liquidation réservé sous lit. b)
de l’article 177 ;

Attendu que rien n'indique que par ce paragraphe 4 de nouvelles
obligations, en dehors de celles qui sont imposées à la Bulgarie
dans d’autres stipulations du Traité, avaient été établies ;

Attendu que les différentes sortes de réclamations, au paiement
desquelles peut être affecté le gage visé par le paragraphe 4, sont
déterminées par des critères différents ;

Qu’ainsi, en ce qui concerne le paiement des «indemnités dues »
visées au premier alinéa, le critère est le fait pour les biens, etc.
dont il s’agit d’être sis en territoire bulgare ;

Qu'en ce qui concerne les « créances », le critère est le fait pour le

débiteur d’être ressortissant bulgare ;
7 ARRÊT N° 3

Qu’en ce qui concerne les «indemnités dues », visées au second
alinéa du paragraphe 4, le critère est le fait pour les biens, etc.
dont il s’agit d’être sis en territoire d’autres Puissances que la
Bulgarie appartenant au groupe dit des Puissances centrales ;

Qu’enfin, en ce qui concerne les «actes commis », la rédaction
de l’article prouve, par l'emploi de l'expression «ainsi que» et
par la répétition des mots « du paiement... .», que les critères établis
pour les autres catégories de réclamations ne s’appliquent pas ;

Attendu que les diverses sortes de réclamations mentionnées au
paragraphe 4 ne sont pas nécessairement régiés par les mémes
régles de droit ;

Qu’ainsi les réclamations concernant les. biens, etc. se réfèrent
à des mesures exceptionnelles de guerre, de nature à tomber sous
le coup des régles du droit de la guerre ;

Que, par contre, les réclamations concernant les « actes commis.»
visent des événements qui ont dû avoir lieu avant l’entrée en guerre
de la Puissance intéressée, de manière à leur rendre applicables
les règles propres à la situation de paix ou de neutralité ;

Attendu que les différentes sortes de réclamations énumérées au
paragraphe 4 ne sont rattachées à la Section VII que par le gage
dont elles peuvent bénéficier aux termes de l’article 177, litt. (0) ;

Que, dès lors, il n’est pas nécessaire, ni même naturel, d’inter-
préter les définitions de toutes ces réclamations, telles qu’elles
sont données au paragraphe 4, en se basant sur le critère établi
à l’article 177 exclusivement pour les biens, droits et intérêts
dés ressortissants alliés ou associés en pays ennemi, notamment
en territoire bulgare ;

Que, par contre, il convient plutôt d'interpréter la définition
relative à chacune des catégories de réclamations mentionnées
au paragraphe 4 selon son sens naturel et de rechercher dans quelle
partie du traité la responsabilité correspondante a été établie ;

Que, par conséquent, l'interprétation que les tribunaux arbi-
traux mixtes, statuant sur les indemnités dues pour mesures
exceptionnelles de guerre, ont pu donner aux termes «biens, droits
et intérêts en pays ennemis», n’ont pas d'importance en ce qui
concerne le différend soumis à la Cour ;

Attendu que les termes «actes commis, etc.» sont nettement
distincts des termes employés pour les mesures rentrant dans le
cadre général de l’article 177 et ne contiennent aucune indication
qui les limite aux biens par opposition aux personnes, ou au
8 ARRET N° 3

territoire national bulgare par opposition aux régions occupées
pat la Bulgarie ;

Que, même indépendamment des considérations qui peuvent
découler de l’origine de la clause correspondante du Traité de
Versailles (affaire du Lusitania), l'expression «actes commis »,
qui doit d’ailleurs être interprétée selon ses termes, vise des
actes contraires au droit des gens entraînant une obligation de
réparer ;

Attendu que, les obligations résultant pour la Bulgarie des
«actes commis» ne trouvant pas leur base dans larticle 177,
cette base ne peut être fournie que par la Partie relative aux
réparations (Partie VIT) ;

Que si ces actes sont surtout ceux qui ont pu être commis par
la Bulgarie pendant l'invasion de la Macédoine orientale, il est
évident qu'il s’agit d’actes qui sont, par leur nature, semblables .
aux actes commis par les troupes d’invasion aprés déclaration
formelle de guerre, et qui sont visés par la Partie VII (articles
I2I-131) concernant les réparations ;

Attendu que l’article 121 du Traité de Neuilly est conçu en
termes si généraux vatione materiæ et vatione temporis que la
réparation pour les pertes et sacrifices causés par les opérations
militaires antérieures a la déclaration de guerre y rentrent tout
naturellement; 4.

Que l'occupation de territoires grecs, en 1916, par la Bulgarie,
résultait sans doute du fait que la Bulgaries “était associée à la
guerre déjà en cours;

Attendu que l’article 121 définit, dans une formule générale,
l'obligation de réparer en la limitant à la somme globale de deux
milliards deux cent cinquante millions de francs-or ;

Que la Partie VIT, en établissant certaines obligations ultérieures
de réparation, les détermine expressément aux articles 125 à 128;

Que, dès lors, la responsabilité pour les «actes commis » visés au
paragraphe 4 ne constitue pas une obligation de réparer supplé-
mentaire et distincte de celle qui est écrite à Particle 121, et que
les indemnités dues à raison de ces «actes commis » rentrent dans
la somme globale mentionnée aux articles 121 et 122;

Attendu que l'exactitude de ce point de vue est encore confirmée
pär le fait que le Gouvernement hellénique lui-même a cru devoir
interpréter la notion de «réparation» en ce sens, lorsqu'il a
9 | ARRÊT N° 3
présenté, en 1019, à la Commission des Réparations, les listes
définitives des dommages subis par la Grèce et ses ressortissants ;

Que, - par suite, la décision donnée en mars 1021 par la
Commission des Réparations fixant au 27 juin 1917 au point
de vue du Traité de Versailles, l’époque de l'entrée en guerre
de la Grèce, ne contredit pas une interprétation qui semble
avoir été celle des deux Puissances contractantes à l’époque de
la conclusion du Traité de Neuilly ;

Que, d’ailleurs, la Partie VII de ce traité diffère considérablement
de la Partie correspondante du Traité de Versailles, et que, notam-
ment, son article 121 ne contient pas la clause du paragraphe 2
de l’article 232 du Traité de Versailles relative à la période de
belligérance respective de chaque Puissance alliée ou associée
par rapport à l'Allemagne, de sorte que les interprétations qui
peuvent convenir à l’un des traités ne sont pas nécessairement
justifiées pour l’autre ;

Attendu que cette manière de voir s'impose encore pour des
raisons tirées des principes généraux de l'interprétation, étant
donné qu’une obligation mise à la charge d’une Partie contrac-
tante ne peut avoir sa base dans le fait qu’elle est mentionnée
dans l’annexe à une section d’un traité qui concerne une matière
différente ;

Attendu, d'autre part, que la détermination du moment où l’état
de guerre a commencé d'exister entre la Bulgarie et la Grèce ne
rentre pas dans les questions que les Parties ont soumises à la
décision de la Cour ;

PAR CES MOTIFS,

La Cour décide

Qu'il convient d'interpréter la dernière phrase du premier
alinéa du paragraphe 4 de l’annexe à la Section IV de la Partie IX
du Traité de Neuilly comme autorisant des réclamations pour des
actes commis même hors du territoire bulgare tel qu’il existait
avant le Ir octobre 1915, et pour des dommages subis par les
réclamants, non seulement dans leurs biens, droits et intérêts,
mais encore dans leur personne ;
Io ARRÊT N° 3
Que les réparations dues de ce chef rentrent dans le cadre des

réparations visées à l’article 121 et, partant, dans la somme glo-
bale prévue aux articles 121 et 122.

Le présent arrêt ayant été rédigé en français et en anglais,
c’est le texte francais qui fait foi.

Fait et jugé au Palais de la Paix, La Haye, le douze septembre
mil neuf cent vingt-quatre, en trois exemplaires, dont un restera
déposé aux archives de la Cour et dont les autres seront transmis
aux Agents du Gouvernement de Sa Majesté le roi des Bulgares et
du Gouvernement de la République hellénique respectivement.

Le Président :
(Signé) LODER.

Le Greffier :
(Signé) A. HAMMARSKJOLD.
